NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-3593
                                      ____________

                        MICHAEL BARTH; MAUREEN BARTH,
                    INDIVIDUALLY AND AS HUSBAND AND WIFE,
                                                 Appellants

                                             v.

                   WALT DISNEY PARKS AND RESORTS U.S., INC.;
                         THE WALT DISNEY COMPANY
                                      ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (E.D. Pa. No. 2-16-cv-02140)
                       District Judge: Honorable Robert F. Kelly
                                     ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 7, 2017

           Before: CHAGARES, JORDAN, and HARDIMAN, Circuit Judges.

                                (Filed: September 8, 2017)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Michael and Maureen Barth appeal an order of the District Court dismissing their

complaint against Walt Disney Parks and Resorts U.S., Inc. and The Walt Disney

Company for lack of personal jurisdiction. We will affirm.

                                             I

       Michael Barth alleged that he was bitten by a copperhead snake at the Walt Disney

World Resort in Florida. He and his wife Maureen sued in the Court of Common Pleas of

Philadelphia County, Pennsylvania, alleging negligence. After removing the case to the

United States District Court for the Eastern District of Pennsylvania under 28 U.S.C.

§§ 1441 and 1446, Defendants moved to dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(2) for lack of personal jurisdiction. The District Court granted the

motion and the Barths appealed.

                                            II1

       The Barths claim that Defendants are amenable to general personal jurisdiction in

Pennsylvania. To establish that type of personal jurisdiction, a plaintiff must show that

the defendant’s connections to the forum state are “so ‘continuous and systematic’ as to


       1
         The District Court had subject matter jurisdiction under 28 U.S.C. § 1332. Our
jurisdiction lies under 28 U.S.C. § 1291. We review the District Court’s findings of fact
for clear error and its determination that it lacks personal jurisdiction de novo. Pennzoil
Prods. Co. v. Colelli & Assocs., Inc., 149 F.3d 197, 200 (3d Cir. 1998). The Barths bear
the burden to “prove by affidavits or other competent evidence that jurisdiction is
proper.” Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (citation
and alteration omitted).

                                             2
render [the corporation] essentially at home in the forum State.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co. v.

Washington, 326 U.S. 310, 317 (1945)). A corporation is “at home” in the State of its

“place of incorporation and principal place of business.” Daimler AG v. Bauman, 134 S.

Ct. 746, 760 (2014). Also, in “exceptional case[s], . . . a corporation’s operations in a

[different] forum . . . may be so substantial and of such a nature as to render the

corporation at home in that State.” Id. at 761 n.19 (citation omitted).

       The District Court was right to hold that the Barths failed to establish that either

Defendant was at home in Pennsylvania. Walt Disney Parks and Resorts, Inc. is a Florida

corporation with its principal place of business in Florida. The Walt Disney Company is a

Delaware corporation with its principal place of business in California. Because neither

Defendant was incorporated or had its principal place of business in Pennsylvania, the

Barths were unable to establish either of the paradigmatic bases for personal jurisdiction

under Goodyear and Daimler AG. Nor did the Barths establish that this was an

“exceptional” case such that the place of incorporation/principal place of business rule

should be disregarded. The Barths argued that companies affiliated with Defendants did

substantial business in the Commonwealth of Pennsylvania, but those facts were

unavailing to the Barths because those contacts could not be imputed to Defendants.

Accordingly, the District Court lacked personal jurisdiction over Defendants, and, based

on this record, we agree with the District Court that jurisdictional discovery would have

been futile.
                                              3
                               *      *       *

For the reasons stated, we will affirm the order of the District Court.




                                      4